         Case 2:19-cv-02079-BJR Document 22 Filed 09/14/20 Page 1 of 1



1                                                                    The Honorable Barbara J. Rothstein
2

3

4

5

6

7
                             IN THE UNITED STATES DISTRICT COURT
8                          FOR THE WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
9
      NORTHWEST ENVIRONMENTAL
10    ADVOCATES, an Oregon non-profit                    NO. 2:19-cv-02079-BJR
11    corporation,
                                                         ORDER GRANTING JOINT
12                                Plaintiff,             MOTION FOR EXTENSION OF
                                                         TIME
13            v.
14
      UNITED STATES
15    ENVIRONMENTAL PROTECTION
      AGENCY,
16
                                  Defendant.
17

18
            Pursuant to the Parties’ Joint Motion for Extension of Time (September 11, 2020), and
19
     LCR 7(j), the September 15, 2020 deadline in the Court’s order dated June 19, 2020 (ECF No.
20
     20) is hereby stricken. The parties shall file by November 13, 2020, a joint proposed schedule for
21

22   filing dispositive motions and related briefing.

23          Dated this 14th day of September, 2020.

24

25
                                                    Hon. Barbara J. Rothstein
26                                                  United States District Judge
